                                         Case 3:17-cr-00533-EMC Document 1061 Filed 05/29/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    UNITED STATES OF AMERICA,                           Case No. 17-cr-00533-EMC-3
                                   8                     Plaintiff,                         ORDER RE CONTRIBUTION TO COST
                                   9             v.                                         OF COURT-APPOINTED COUNSEL

                                  10    RUSSELL ALLEN LYLES,
                                  11                     Defendant.

                                  12
Northern District of California
 United States District Court




                                  13            Russel Allen Lyles is a Defendant in this criminal matter. The Court has found Defendant

                                  14   eligible for appointment of counsel under the Criminal Justice Act, 18 U.S.C. Section 3006(A),

                                  15   and has further found that Defendant is financially able to make partial payment for the

                                  16   representation.

                                  17            IT IS HEREBY ORDERED:
                                  18            The attorney listed below is hereby appointed to represent Mr. Lyles in this matter:
                                  19                     Michael Clough
                                  20                     Law Offices of Michael Clough
                                                         6114 LaSalle Avenue #833
                                  21                     Oakland, California 94611
                                  22                     Phone: 650-274-7764
                                                         Email: cloughlawoffices@gmail.com
                                  23
                                                Defendant will pay $200 per month towards the cost of representation beginning July 1,
                                  24
                                       2020 and the same day each month thereafter, until the case is concluded or until further order of
                                  25   Court.
                                  26            The check should be made payable to “Clerk, United States District Court” and mailed to:
                                  27   United States District Court, Attn: Clerk’s Office, 450 Golden Gate Avenue, San Francisco, CA

                                  28   94102; the above case number should be written on the memo line of the check.
                                         Case 3:17-cr-00533-EMC Document 1061 Filed 05/29/20 Page 2 of 2




                                              When the case is concluded, the Court will hold a hearing to determine whether defendant
                                   1
                                       will be required to reimburse the Court for additional costs of the court-appointed legal
                                   2
                                       representation herein.
                                   3

                                   4
                                              IT IS SO ORDERED.
                                   5
                                       Dated: May 28, 2020
                                   6

                                   7
                                                                                       ______________________________________
                                   8                                                    EDWARD M. CHEN
                                                                                        United States District Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                        2
